Citation Nr: 1452738	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin condition of the groin.  

2.  Entitlement to a left leg disorder, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified by the Chicago, Illinois RO.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  Some of the Veteran's private treatment records are located in the Veterans Benefits Management System.  

The record appears to raise the issue of entitlement to increased ratings for left lower extremity varicose veins, and for residuals of a left tibia and fibula fracture with bone angulation.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The issue of entitlement to service connection for a skin disability of the groin is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of his left leg fracture.  

2.  The preponderance of the evidence shows that the Veteran does not have peripheral neuropathy, nor was it compensably disabling within a year of his last exposure to herbicides.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated during active duty service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The Veteran was advised how effective dates and disability ratings are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in August 2009, August 2010, October 2010 and October 2011.  There is no additional evidence that need be obtained.  


Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops peripheral neuropathy.  For peripheral neuropathy, this presumption is limited in that the neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran served in the Republic of Vietnam from July 1965 to May 1966.  Hence, he is presumed to have been exposed to herbicides inservice.  

The Veteran was not diagnosed with peripheral neuropathy during service and peripheral neuropathy was not compensably disabling within a year of his May 1966 departure from the Republic of Vietnam.  Further, peripheral neuropathy was not compensably disabling within a year of separation from active duty.  Significantly, the record now shows that the Veteran is not currently diagnosed with peripheral neuropathy.  

At the August 2009 VA examination, the examiner noted the left leg was neurovascularly intact, with fine touch sensation throughout the extremity.  At the August 2010 VA examination, the Veteran did not complain of any neurological symptoms.  At the October 2010 VA examination, the examiner again noted that the left lower extremity was completely neurovascularly intact.  The October 2011 VA examination only addressed varicose veins.  

The Veteran sought VA outpatient treatment.  A May 2009 record showed no neurological abnormalities.  

The Veteran also sought private medical treatment.  A March 2010 record from the Monroe Clinic notes that the Veteran complained of paresthesias which were worse with increased ambulation and standing and relieved by rest and elevation.  Despite the appellant's complaint of paresthesia the examiner found normal sensation and diagnosed venous insufficiency.  

At his hearing, the Veteran stated that he was not claiming peripheral neuropathy is his left leg, but a more general left leg disability.  He stated that the left leg had numbness, swelling, tingling, heat and soreness.  The Veteran is competent to describe his symptoms as they are something he has personally experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).   Unfortunately, his described symptoms do not match those found by examiners or even those reported by him at medical treatment.  These have mostly consisted of pain and achiness.  Because of this inconsistency, the credibility of his statements regarding his symptoms is undermined.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

There is no evidence that peripheral neuropathy manifested in service, or that the disorder was compensably disabling within a year of either the Veteran leaving Vietnam, or within a year of his separation from active duty.  Furthermore, the Veteran is already service connected for residuals of his left leg fracture in service and for his left leg varicose veins.  Simply put, there is no evidence that the appellant currently suffers from a distinct disorder for which he is not currently service connected.  Therefore, the Board cannot grant service connection for a distinct left leg disorder to include peripheral neuropathy.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left leg disorder is denied.  


REMAND

The issue of a skin disability must be remanded for a VA examination.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, there is evidence in an August 2014 record from a private treatment provider that the Veteran has a groin rash.  The Veteran's service treatment records show treatment for a groin rash, and the Veteran believes them to be related.  Although the private clinician gave a negative etiological opinion, the appellant is competent to state that he has had a recurrent rash, and it is not clear that the private examiner had an opportunity to review the entire claims file in the course of the examination.  To avoid prejudice to the Veteran, the Board must remand for a VA examination.  McLendon.

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers, to include securing all records from Katherine A. Diemer, M.D.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the Veteran must be afforded a VA skin examination to address the nature and etiology of any skin disability, including in the groin area.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

If a chronic skin disorder is diagnosed the examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the disability is related to the Veteran's active service, taking into account and commenting on his lay statements and the findings of his private clinicians.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


